Citation Nr: 0016837	
Decision Date: 06/26/00    Archive Date: 07/05/00

DOCKET NO.  99-04 877	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a bilateral hearing 
loss disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

M. Taylor, Associate Counsel






INTRODUCTION

The veteran had active service from April 1943 to October 
1969.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of an August 1998 rating decision from the Waco, 
Texas, Department of Veterans Affairs (VA) Regional Office 
(RO), which denied entitlement to service connection for 
bilateral hearing loss.  The same rating decision granted 
service connection for a fracture of the right thumb, 
assigning a zero percent evaluation, and denied service 
connection for hypertension and an enlarged prostate.  The 
veteran only appealed the hearing loss issue.    


FINDING OF FACT

The claim of entitlement to service connection for a 
bilateral hearing loss disability is not supported by 
competent evidence linking a current bilateral hearing 
disability, first documented many years after service, to 
service, including noise exposure.  


CONCLUSION OF LAW

The claim of entitlement to service connection for a 
bilateral hearing loss disability is not well grounded.  38 
U.S.C.A. § 5107 (West 1991).






REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

The veteran had active service from April 1943 to October 
1969.  His service records reflect that his military 
occupational specialty was ordinance supply.  Those records 
show the veteran underwent audiometric testing on several 
occasions, the results of which, in decibels, are set out in 
the tables below.  Service medical department audiometric 
readings dated earlier than October 31, 1967, as well as VA 
audiometric test results dated prior to June 30, 1966, must 
be converted from American Standards Association (ASA) units 
to International Standard Organization (ISO) units.  

Physical examination in November 1945, showed the veteran's 
ears and hearing were normal.  An examination report, dated 
in November 1948, shows no ear abnormalities.  Whispered 
voice testing was 15/15 in each ear.  The report indicates 
that the veteran's hearing was assigned a physical profile of 
"1."  A report, dated in February 1949, shows that on 
examination in December 1948, whispered voice testing was 
also 15/15, bilaterally.  No significant abnormalities were 
shown relative to the auditory canals, external ears or, 
drums, and no perforation of the drums was noted.  On the 
accompanying medical history report, dated in December 1948, 
the veteran denied having had ear trouble, running ears or 
having worn hearing aids.  

Examinations in December 1951, November 1957 and May 1960 
showed the veteran's ears were normal.  Whispered voice 
testing was 15/15 in both ears.  His hearing was again 
assigned a physical profile of "1."  On the accompanying 
medical history report, dated in November 1957, the veteran 
further denied having had ear trouble and having worn hearing 
aids.  





A report of examination, dated June 12, 1963, shows the ears 
and drums were normal.  The veteran's hearing was assigned a 
physical profile of "1."  The record includes audiograms, 
two of which are dated June 4, 1963 and June 12, 1963.  It is 
unclear whether the audiometric findings listed in the June 
12, 1963 examination report were based on an interpretation 
of these audiograms.  In any case, the findings of 
audiological testing were listed in the medical examination 
report as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
-10
-10
-10
-5
5
LEFT
-5
-5
-10
10
15

Thresholds at 6,000 Hertz were -5 in both ears.  When these 
audiometric test results are converted from ASA to ISO units, 
the findings are as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
0
0
15
10
LEFT
10
5
0
20
20

Thresholds at 6,000 Hertz were 5 in each ear when converted 
from ASA units to ISO units.  

Physical examination in November 1963 showed the ears and 
drums were normal.  Spoken and whispered voice testing was 
15/15 in both ears.  The veteran's hearing was assigned a 
physical profile of "1."  On the accompanying medical 
history report, the veteran denied having had ear trouble, 
running ears or having worn hearing aids.  On the 
audiological evaluation, pure tone thresholds, in decibels, 
were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
0

0
LEFT
0
0
0

5

Thresholds at 6,000 Hertz do not appear to have been tested.  

When these audiometric test results are converted from ASA to 
ISO units, the findings are as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
10

5
LEFT
15
10
10

10

Examinations in November 1965 and December 1966 showed the 
veteran's ears and drums were normal.  Spoken and whispered 
voice testing was 15/15 in the left ear.  The veteran's 
hearing was assigned a physical profile of "1."  On the 
accompanying medical history report, dated in December 1966, 
the veteran denied having had ear trouble, running ears or 
having worn hearing aids.  

A routine, annual examination in June 1968 showed the 
veteran's ears and drums were normal.  His hearing was 
assigned a physical profile of "1."  Audiometric testing 
was accomplished, showing pure tone thresholds, in decibels, 
as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
0

10
LEFT
5
0
0

20

A treatment record, dated in June 1969, shows that the 
veteran complained of pain in his left ear.  The examination 
was negative and the examiner noted that there had been no 
prescription.  

The veteran underwent a physical examination for retirement 
in August 1969.  The report of examination, dated the same 
month, shows the veteran's ears and drums were normal.  His 
hearing was assigned a physical profile of "1."  The 
veteran underwent audiometric testing at that time.  The 
thresholds from 500 to 4,000 Hertz were listed as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
0

0
LEFT
5
0
5

15

A summary of defects and diagnoses did not include hearing 
loss.  The examiner stated that no further specialist 
examinations were indicated.  On the accompanying medical 
history report, the veteran indicated that he had had ear, 
nose or throat trouble, and denied having had running ears or 
having worn hearing aids.  

In his application for service connection, filed in 1998, the 
veteran reported that he had had hearing loss since 1958 and 
had treatment at Ft. Sam in Houston, Texas.  

At a personal hearing in June 1999 before a hearing officer 
at the RO, the veteran testified that he had been exposed to 
loud noise during service, to include noise associated with 
ordinance maintenance and bombing.  He stated that he had 
first noticed that he had hearing difficulties approximately 
six years prior to service discharge.  The veteran claimed 
that the last three physical examinations during service show 
that his hearing loss was increasing in severity.  He 
testified that during his retirement examination, the 
examiner told him that he had high frequency hearing loss and 
an enlarged prostate, and suggested that he apply for 
disability.  The veteran explained that he had not filed for 
disability because he had thought it would have had a 
negative impact on post-service employment opportunities.  
The veteran stated that he had been employed as a salesman 
after service and had had no post-service noise exposure.  He 
testified that he was deaf and indicated that he had to read 
lips in order to understand conversation.  At the hearing, 
the veteran submitted a private audiological examination 
report, dated in March 1999.  

The March 1999 private audiological examination report shows 
that the veteran underwent audiological testing in February 
1999.  The puretone thresholds in decibels were listed as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
30
40

85
LEFT
30
30
45

75

The examiner recommended that the veteran be fitted with 
binural hearing aids, and offered no opinion as to the 
etiology of the hearing loss. 

In a VA ear, nose and throat exmaination in July 1999, the 
examiner indicated that the veteran had retired fom the Army 
in 1969 and reported "no noise exposure."  Otologic 
examination was within normal limits.  The examiner noted 
that the veteran's DD Form 88 showed the audiogram at 
retirement was normal.  On audiological testing, pure tone 
thresholds in decibels were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT

20
35
60
75
LEFT

25
40
70
75

The diagnosis was bilateral sensorineural hearing loss, noted 
to be most probably age-related.  The examiner stated that he 
was unable to connect the veteran's hearing loss with 
service.

In a statement in support of his claim, dated in October 
1999, the veteran claimed that during a retirement 
examination, the examiner had suggested that he apply for 
disability compensation for his hearing loss.  The veteran 
explained that the reason he had not applied for compensation 
had been because he had been told throughout his military 
career that he would be entitled to free medical services 
through VA for the rest of his life.  

Criteria

Pursuant to 38 U.S.C.A. § 5107(a), a person who submits a 
claim for benefits under a law administered by the Secretary 
shall have the burden of submitting evidence sufficient to 
justify a belief by a fair and impartial individual that the 
claim is well grounded.  The United States Court of Appeals 
for Veterans Claims (Court) has held that "[A] person who 
submits a claim for benefits under a law administered by the 
Secretary shall have the burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that the claim is well grounded."  38 U.S.C.A. § 
5107(a); Carbino v. Gober, 10 Vet. App. 507 (1997); Anderson 
v. Brown, 9 Vet. App. 542, 545 (1996).

The Court has held that a well-grounded claim is "a 
plausible claim, one which is meritorious on its own or 
capable of substantiation.  Such a claim need not be 
conclusive but only possible to satisfy the initial burden of 
§ [5107(a)]."  
Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  

The Court has also held that although a claim need not be 
conclusive, the statute provides that it must be accompanied 
by evidence that justifies a "belief by a fair and impartial 
individual" that the claim is plausible.  Tirpak v. 
Derwinski, 2 Vet. App. 609, 610 (1992).  

The Court has held that "where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence to the effect that the claim is 'plausible' 
or 'possible' is required."  Heuer v. Brown, 7 Vet. App. 
379, 384 (1995); Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993) (citing Murphy, at 81).  

The Court has held that a well-grounded claim requires 
competent evidence of current disability (a medical 
diagnosis), of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence), and of a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  See Epps v. Brown, 126 F.3d. 
1464, 1468 (Fed. Cir. 1997); Caluza v. Brown, 7 Vet. App. 
498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996). 

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty or for aggravation of a preexisting 
injury suffered or disease contracted in the line of duty.  
38 U.S.C.A. § 1110 (West 1991).  

Where a veteran served for at least 90 days during a period 
of war or after December 31, 1946, and an organic disease of 
the nervous system, such as sensorineural hearing loss, 
becomes manifest to a degree of 10 percent within one year 
from the date of termination of such service, such diseases 
shall be presumed to have been incurred in service, even 
though there is no evidence of such diseases during the 
period of service.  This is a rebuttable presumption.  38 
U.S.C.A. §§ 1101, 1112, 1113 (West 1991 & Supp. 1999); 38 
C.F.R. §§ 3.307, 3.309 (1999).  
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (1999).

The threshold for normal hearing is from 0 to 20 dB, and 
higher threshold levels indicate some degree of hearing loss.  
Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  

For the purpose of applying VA regulations, impaired hearing 
will be considered a disability when the auditory threshold 
in any of the frequencies 500, 1,000, 2,000, 3,000 or 4,000 
Hertz is 40 decibels or greater; or when the auditory 
thresholds for at least three of the frequencies are 26 
decibels or greater; or when speech recognition scores using 
the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 
3.385 (1999).  

Analysis

The threshold question to be decided in the veteran's appeal 
is whether he has presented evidence of a well-grounded 
claim.  "[A] person who submits a claim for benefits under a 
law administered by the Secretary shall have the burden of 
submitting evidence sufficient to justify a belief by a fair 
and impartial individual that the claim is well grounded."  
38 U.S.C.A. § 5107(a); Carbino v. Gober, 10 Vet. App. 507 
(1997); Anderson v. Brown, 9 Vet. App. 542, 545 (1996).  

Section 5107 of Title 38, United States Code unequivocally 
places an initial burden upon the veteran to produce evidence 
that his claim is well grounded; that is, that his claim is 
plausible.  Grivois v. Brown, 6 Vet. App. 136, 139 (1994); 
Grottveit v. Brown, 5 Vet. App. 91, 92 (1993).   

Review of the veteran's service medical records shows that he 
had no hearing loss as defined by Hensley during service, 
despite his contention that he had been diagnosed with 
sensorineural hearing loss at service discharge.  The highest 
decibel level in the left ear was 20, shown at 3,000 and 
4,000 Hz on an audiogram in June 1963 and again at 4,000 Hz 
on an audiogram in June 1968.  The highest decibel level in 
the right ear was 15 shown on three audiograms, to include 
the one performed in connection with the August 1969 
retirement examination.  Not only does Hensley clearly denote 
decibel levels between zero and 20 as normal, with only 
decibel levels above 20 being defined as losses, but, in any 
case at service discharge both of the veteran's ear decibel 
levels were all 15 or less.  

A hearing disability is first shown in February 1999, almost 
30 years after service.  The existing claims file is absent 
any competent opinion relating the post-service bilateral 
hearing loss disability to military service.  In fact, the VA 
examiner stated that the hearing loss was probably mostly 
age-related and that he was unable to connect it to service.   

The issue of whether the veteran's current bilateral hearing 
loss disability is related to active service requires 
competent medical evidence.  Lay persons are not competent to 
offer evidence that requires medical knowledge.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992) (holding that a 
witness must be competent in order for his statements 
or testimony to be probative as to the facts under 
consideration).  As the veteran is not a medical 
professional, his statements cannot constitute competent 
medical evidence.  

Absent competent evidence of a link between an in-service 
injury or disease and the current disability, the claim is 
not well grounded.  As the veteran's claim for service 
connection for a bilateral hearing loss disability is not 
well grounded, the doctrine of reasonable doubt has no 
application to his case.  

As an aside, the Board notes that the veteran has reported 
noise exposure during service.  However, hearing loss under 
38 C.F.R. § 3.385 was not shown during service or within the 
initial post-service year.  The evidence shows that the 
initial competent evidence of sensorineural hearing loss was 
almost 30 years after service.  The veteran has failed to 
well ground his claim for lack of medical evidence or opinion 
linking his current hearing loss disability to service.  

Although the Board has considered and denied the veteran's 
claim on a ground different from that of the RO, which 
apparently denied the claim on the merits, the veteran has 
not been prejudiced by the decision.  In assuming that the 
claim was well grounded, the RO accorded the veteran greater 
consideration than his claim in fact warranted under the 
circumstances.  Bernard v. Brown, 4 Vet. App. 384, 392-94 
(1993).

The veteran's service representative contends that VA has 
expanded its duty to assist because it is required to fully 
develop a claim before making a decision on claims that are 
not well-grounded.  That argument, which has been answered 
many times in the past, lacks merit.  See Meyer v. Brown, 9 
Vet. App. 425 (1996) and Epps v. Gober, 126 F.3d 1464, 1469 
(Fed. Cir. 1997).  

The Board finds that the RO has advised the veteran of the 
evidence necessary to establish a well-grounded claim, and 
the veteran has not indicated the existence of any available 
evidence that has not already been obtained that would well 
ground his claim.  38 U.S.C.A. § 5103(a) (West 1991); 
McKnight v. Gober, 131 F.3d 1483 (Fed. Cir. 1997); Epps v. 
Brown, 126 F.3d 1464 (Fed. Cir. 1997).  Moreover, the 
foregoing discussion is sufficient to inform the veteran of 
the elements necessary to complete his application for 
service connection.  See Robinette v. Brown, 8 Vet. App. 69, 
77-78 (1995); McKnight v. Gober, 131 F.3d 1483 (Fed. Cir. 
1997); Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997).  


ORDER

Service connection for a bilateral hearing loss disability is 
denied.



		
	JANE E. SHARP
	Member, Board of Veterans' Appeals

 

